Citation Nr: 0701000	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-11 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Ehlers-Danlos 
syndrome, manifested by degenerative arthritis of the 
bilateral shoulders, bilateral knees, and spine. 
	
2.  Entitlement to service connection for valvular heart 
disease. 

3.  Entitlement to service connection for residuals of 
rheumatic fever, to include joint swelling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that the veteran was not 
entitled to service connection for rheumatic fever with joint 
swelling, left knee surgery, right knee strain, left shoulder 
dislocation, right shoulder condition, valvular heart 
disease, arthritis/spondylosis of cervical/thoracic/lumbar 
spines, or left rotator cuff tear, in addition to conditions 
which the veteran did not appeal.  


FINDINGS OF FACT

1.  Ehlers-Danlos syndrome is a congenital disease that was 
aggravated by service. 

2.  The veteran's valvular heart disease is not related to 
service, was not aggravated by service, and first manifested 
more than one year after separating from service.  

3.  The veteran does not have a current disability 
characterized by residuals of rheumatic fever.  






CONCLUSIONS OF LAW

1.  Ehlers-Danlos syndrome was aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

2.  Valvular heart disease was not caused or aggravated by 
active service, and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006). 

3.  A chronic disability, characterized by residuals of 
rheumatic fever, was not caused or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

If a nonservice-connected disorder is aggravated by a 
service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
in the absence of the aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).  

Factual Background

Prior to induction into the service in March 1966, the 
veteran complained of a history of rheumatic fever during 
childhood, previous left knee surgery, left shoulder 
dislocation, right knee injury, swollen or painful joints, a 
history of broken bones, arthritis or rheumatism, painful or 
"trick" shoulder or elbow, and "trick" or locked knee. On 
examination, his knees were found to be "ok" and no Bakers' 
cyst was apparent.  No abnormalities were noted beyond scars 
on the veteran's knees.  

Of record is a September 1966 opinion statement from the 
veteran's physician; which documents a fracture of the left 
distal tibial epiphysis, avulsion fracture of the thumb, a 
left knee medial menisectomy, dislocation of his shoulder, 
recurrent effusion in his knee, and a Bakers' cyst in the 
posterior knee.  The veteran also submitted an October 1966 
opinion statement from another private physician, which 
documented an episode of acute rheumatic fever and arthritis 
in May 1952.  His physician noted that the veteran did not 
develop a heart lesion or joint pains as a result of 
childhood rheumatic fever.  

During his July 1967 service induction examination, the 
veteran mentioned his history of rheumatic fever and joint 
complaints on his personal report of medical history.  On 
examination, his knees were considered stable and no 
abnormalities were noted.  The veteran was found to meet 
fitness standards for induction into service.  

The veteran injured his right knee in February 1968.  He 
complained of pain posterolaterally and medial to the 
patella.  On examination, mild effusion of the right knee was 
noted, along with a lack of full extension.  X-rays of the 
right knee were negative.  He was treated with an ace wrap, 
light activity, and medication.  Fluid in the knee was noted 
at his follow-up appointment and the veteran was referred to 
the orthopedic clinic.  In April 1968, the orthopedic clinic 
observed decreased effusion, full range of motion, and normal 
gait.  Progressive activity was recommended.  In May 1968 the 
veteran sought treatment for a possible dislocation of the 
right knee after jumping off of a truck.  His treating 
physician noted fluid and pain on lateral motion.  In May 
1968 the veteran sought treatment for a twisting injury of 
the right knee.  His treating physician noted mild pain in 
the medial anterior joint line and some limitation of active 
extension, although no effusion was noted.  The veteran 
continued to complain of right knee pain in June 1968, 
although the swelling had improved.  The veteran continued to 
lack 15 degrees of full extension and experienced a clicking 
sensation in the proximal patella at his follow-up 
appointment.  
In December 1969, the veteran injured his right arm and 
shoulder.  He complained of some pain in the deltoid region 
when rotating the arm.  The physician diagnosed a pulled 
muscle.  In May 1970, the veteran complained of vague 
numbness in the median antebrachial cutaneous distribution of 
the right forearm.  No motor or reflex loss in the extremity 
was observed.  A whirlpool treatment of the right arm was 
performed the following day.  

At separation in April 1970, the veteran reported a history 
of rheumatic fever, swollen or painful joints, a history of 
broken bones, arthritis or rheumatism, painful or "trick" 
shoulder or elbow, and "trick" or locked knee.  His 
examiner concluded that the aforementioned symptoms were all 
asymptomatic and without sequelae at separation from service.  
No conditions were noted on his April 1970 separation 
examination.  


a.	a.  Ehlers-Danlos syndrome manifested by residuals of 
left knee surgery, right knee strain, left shoulder 
dislocation, right shoulder condition, left rotator cuff 
condition, and arthritis/spondylosis of the cervical, 
thoracic, and lumbar spines

The veteran contends that he is entitled to service 
connection for joint disabilities affecting his bilateral 
shoulders, bilateral knees, and spine.  He contends that a 
congenital condition which preexisted service, Ehlers-Danlos 
syndrome, was aggravated by strenuous activity during 
service.  

While service connection may not be granted for congenital or 
developmental defects pursuant to 38 C.F.R. § 3.303(c) and 
38 C.F.R. § 4.9, service connection may be granted for 
congenital or developmental diseases.  See Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  As noted in VAOPGCPREC 82-90, 
a developmental disease would be considered capable of 
deteriorating, and if the congenital or developmental 
condition is a disease, the presumption of sound condition 
and the presumption of aggravation apply.  See 38 U.S.C.A. 
§ 1111(West 2002); see also 38 U.S.C.A. § 1153 (West 2002).   

The veteran submits a May 2005 medical opinion statement from 
the University of South Florida's genetic clinic.  A review 
of the veteran's medical records reflected degenerative 
changes and degenerative disc disease involving the cervical 
spine, mild thoracic spondylosis, mild scoliosis convex to 
the left, spondylosis of the lumbar spine and grade I 
anterolisthesis.  Abnormalities of the left shoulder were 
documented on an MRI performed in January 2000.  The 
physician concluded that it seemed likely that the veteran's 
joint problems, to include joint pains and sublaxations of 
the shoulders and knees, were exacerbated by heavy work and 
exercise required through military service.  

The veteran submits a June 2005 medical opinion statement 
from his private physician.  This physician noted that the 
veteran has been diagnosed with Ehlers-Danlos syndrome type 
III, manifested by markedly hyperextensible joints and skin.  
Ehlers-Danlos syndrome causes joint hypermobility, which 
often results in "wear and tear" arthritis and joint 
effusions.  In addition, physically demanding and repetitive 
tasks, such as long periods of standing, lifting objects, and 
filling sandbags, would result in frequent dislocations of 
hyperextensible joints and lead to the development of "wear 
and tear" arthritic changes.  The veteran's physician 
concluded that the veteran's current disability is directly 
related to the effect of his military service on his pre-
existing genetic condition.

The veteran underwent a VA joints examination in January 
2006.  On examination, range of motion in both knees was 
limited.  The veteran was able to perform flexion to 140 
degrees bilaterally.  No limitation of motion due to pain, 
fatigue, in-coordination, or active or repetitive motion was 
noted, although the veteran demonstrated pain with motion.  
X-rays revealed severe degenerative arthritis of the 
bilateral knees.  With regard to his bilateral shoulders, the 
veteran demonstrated full range of motion; with forward 
elevation to 180 degrees, external rotation to 90 degrees, 
and internal rotation to 60 degrees.  No pain was noted 
during range of motion testing of the shoulders.  X-rays 
revealed moderate degenerative arthritis of the bilateral 
shoulders.  

The veteran also underwent a VA spine examination in January 
2006.  He complained of low back pain his entire life, 
associated with pain radiating into both legs.  The veteran 
also reported cervical pain radiating into both arms.  The 
veteran described periods of flare-ups, especially with 
activity or prolonged sitting.  The examiner observed mild 
diffuse lumbar, cervical, shoulder, and hip tenderness.   On 
range of motion testing, he performed cervical flexion to 30 
degrees, lateral flexion to 15 degrees bilaterally, and 
lateral rotation to 45 degrees bilaterally.  The veteran was 
limited an additional 10 degrees on forward flexion due to 
pain and fatigue on repetitive motion.  On range of motion 
testing of the thoracolumbar spine, the veteran demonstrated 
forward flexion to 45 degrees, backward extension to 30 
degrees, lateral flexion to 20 degrees bilaterally, and 
lateral rotation to 15 degrees bilaterally.  The veteran was 
limited an additional 10 degrees on forward flexion and an 
additional 5 degrees on lateral flexion due to pain and 
fatigue.  X-rays revealed good cervical lordosis with 
narrowing of the intervertebral space at C5-6.  

The examiner diagnosed Ehlers-Danlos syndrome with 
degenerative arthritis of the bilateral knees, bilateral 
shoulders, and the lumbar and cervical spine.  The examiner 
determined that it was more likely than not that the 
generalized ligamentous laxity of the Ehlers-Danlos syndrome 
predisposed the veteran to multiple dislocations and post-
traumatic arthritis.  The examiner concluded that military 
service accelerated the veteran's condition faster than would 
normally be expected.  

The veteran currently suffers from Ehlers-Danlos syndrome, 
manifested by arthritis of the bilateral shoulders, bilateral 
knees, and osteoarthritis of the thoracolumbar and cervical 
spine.  The evidence indicates that the veteran's condition 
is capable of deteriorating, therefore, his Ehlers-Danlos 
syndrome is a congenital disease for which service connection 
may be granted.  Service medical records document repeated 
complaints of knee and shoulder injuries during service, 
although the veteran did not seek treatment for back pain or 
injuries.  Also of record are nexus opinions from three 
physicians who have examined the veteran and concluded that 
his Ehlers-Danlos syndrome, which preexisted service, was 
aggravated beyond its natural progression by the strenuous 
and repetitive physical activities performed during service.  
In light of the evidence of record, the Board concludes that 
the criteria for a grant of service connection for Ehlers-
Danlos syndrome have been met and the appeal is granted.  
b.	Valvular heart disease

The veteran contends that he is entitled to service 
connection for valvular heart disease.  He notes that he 
suffers from a congenital aortic valve abnormality, an 
aneurysm of the ascending aorta, and Ehlers-Danlos syndrome.  
The veteran contends that strenuous physical activity and the 
stress of active duty service aggravated his congenital heart 
condition.  

Of record is a February 1991 treatment record from the 
veteran's private physician, which reflects a diagnosis of 
aortic regurgitation with evidence of early left ventricular 
dysfunction.  He underwent an aortic valve replacement in 
April 1991.  The veteran also has an aneurysm of the 
ascending aorta.  

The veteran underwent a VA heart examination in January 2006.  
He reported a past medical history of rheumatic fever and an 
abnormal aortic valve with a congenitally malformed leaflet.  
On examination, the veteran demonstrated a regular heart rate 
and rhythm.  An echocardiogram revealed an ejection fraction 
of 55-60%.  The veteran's mechanical prosthetic valve was 
functioning normally with some aortic insufficiency.  No 
evidence of mitral valve insufficiency was noted.  A chest CT 
(computed tomography) revealed a stable aneurismal dilation 
of the ascending thoracic aorta.  

The examiner diagnosed aortic insufficiency, status post 
aortic valve replacement and a history of rheumatic fever 
with no evidence of mitral valve stenosis.  The examiner 
concluded that the veteran's aortic valve insufficiency is 
secondary to both his congenital defect and Ehlers-Danlos 
syndrome.  However, the examiner opined that it was less 
likely than not that the veteran's service actually affected 
the natural history of his cardiac condition.  The examiner 
noted that given his congenital condition, it is more likely 
that the veteran would have suffered the aforementioned 
complications with or without military service.  

Also of record is a May 2000 opinion statement from the 
University of South Florida's genetics clinic.  The veteran's 
physician notes that his congenital valve abnormality is not 
a typical feature of his Ehlers-Danlos syndrome.  Although 
mild aortic dilation has been identified in individuals with 
Ehlers-Danlos syndrome, no opinion was reached regarding 
whether the veteran's current aneurysm is the result of 
Ehlers-Danlos syndrome aggravated by service.  

In light of the evidence of record, it is clear the veteran 
currently suffers from aortic valve insufficiency, status 
post valve replacement, as well as an ascending aortic 
aneurysm.  However, the VA examiner concluded that the 
veteran's congenital aortic valve defect and Ehlers-Danlos 
syndrome were not likely aggravated by service.  The examiner 
concluded that it was more likely than not that the veteran 
would have suffered his current complications with or without 
military service.  This opinion is consistent with that of 
the veteran's private physician, who noted that his valve 
abnormality is not typical of Ehlers-Danlos syndrome.  There 
is no medical opinion to the contrary.  Further, the 
veteran's valvular heart disease did not manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service, thus, service connection may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  As the criteria for a grant of service connection 
have not been met, the preponderance of the evidence is 
against the claim and the "benefit of the doubt rule" does 
not apply.  Service connection is denied.  

c.	Residuals of rheumatic fever

The veteran contends that he is entitled to service 
connection for residuals of rheumatic fever, to include joint 
swelling.  Of record is an October 1966 opinion statement 
from the physician that treated the veteran for acute 
rheumatic fever and arthritis in May 1952.  His treating 
physician noted that the veteran did not develop a heart 
lesion or joint pains as a result of rheumatic fever.  The 
veteran did not complain of and was not treated for rheumatic 
fever during active service.  Thus, the veteran is not 
entitled to service connection for residuals of rheumatic 
fever incurred during service, as the condition preexisted 
service.  However, the veteran may be entitled to service 
connection for residuals of rheumatic fever if his condition 
was aggravated beyond its natural progression by active 
service.  

The veteran underwent a VA joints examination in January 
2006.  The veteran complained of "arthritis type" symptoms 
in his knees and shoulders since he was seven years old.  The 
VA examiner diagnosed severe degenerative arthritis of the 
bilateral knees, moderate degenerative arthritis of the 
bilateral shoulders, and degenerative arthritis of the entire 
spine.  However, he attributed these symptoms to the 
veteran's Ehlers-Danlos syndrome, for which service 
connection has already been established.  There is no 
evidence of record that the veteran currently suffers from 
arthritis or joint swelling as a residual disability of 
rheumatic fever.  In the absence of evidence that the veteran 
suffers from a current disability, the preponderance of 
evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and his claim for service connection 
for residuals of rheumatic fever must be denied.

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated January 2003 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The veteran has not received 
notice regarding the criteria for assignment of effective 
dates of disability benefits.  However, the RO can rectify 
the lack of notice prior to assigning a disability benefits 
and effective date for the benefits awarded by this decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, private and VA treatment records, and 
provided the veteran VA examinations in January 2006.  He has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
this claim. 


ORDER

1.  Entitlement to service connection for Ehlers-Danlos 
syndrome, manifested by degenerative arthritis of the 
bilateral shoulders, bilateral knees, and spine is granted. 
	
2.  Entitlement to service connection for valvular heart 
disease is denied. 

3.  Entitlement to service connection for residuals of 
rheumatic fever, to include joint swelling is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


